Title: To Thomas Jefferson from John Adams, 20 August 1821
From: Adams, John
To: Jefferson, Thomas


Dear Sir
Montezillo
August 20 1821
There are on the Journals of Congress Some early resolutions for establishing a Nursery for the education of young men in military Science discipline and tactics: but paper money was so scarce that they never could afford to carry them into execution. When the idea was revived I do not remember; but it has been cherished under Jefferson Madison and Monroe and is now brought to a considerable degree of perfection. The late Visits of the Cadets to Several States Seem to have made the institution popular.Would not a Similar establishment for the education of Naval Officers be equally Usefull. The public Opinion of the nation Seems now to be favourable to a Navy as the cheapest and Safest Arm for our national defence. Is not this a favourable moment for proposing a naval Accademy?Floyd is gone! You and Jay and Carrol are all who remain. We Shall all be asterised very soon. Sic transit Gloriola (Is there such a Latin Word?) mundi.John Adams